4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Allen DOWELL, Plaintiff-Appellant,v.C. V. BLACKBURN, Officer;  D. Willey, Officer;  SteveHollar, Assistant Warden;  Dr. Lanyi;  T. Stewart,Adjustment Committee Chairman;  Issac Moore, Food ServiceSupervisor;  B. P. Jenning, Food Service Supervisor;Staunton Adjustment Committee;  Wayne Rankin,Defendants-Appellees.
No. 92-6993.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 25, 1992.Decided:  September 3, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  B. Waugh Crigler, Magistrate Judge.  (CA-89-251-R)
James Allen Dowell, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia;  Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richmond, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before WIDENER, HALL, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
James Allen Dowell noted this appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5).*  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The Court notes that the magistrate judge did not enter a separate document setting forth the judgment denying Dowell's motion to set aside a prior judgment.  However, in Hughes v. Halifax Co. Sch. Bd., 823 F.2d 832, 835 (4th Cir. 1987), a panel of this Court stated that a brief order not containing a long explanation could satisfy this separate document requirement.  Here, the magistrate judge's order was very brief and we find that it is sufficient to satisfy the Fed.  R. Civ. P. 58 requirements and to put Appellant on notice that time for filing an appeal had commenced